DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 2, 3, 5, 6, are objected to because of the following informalities: 
 Regarding claim 1, in line 31, replace “the determiner determines that a leak” with “the determiner determines that the leak” since the term “leak” is previously recited in line 5 of the claim.
Regarding claim 2, in line 6, replace “a leak” with “the leak” since the term is previously recited in claim 1. 
Regarding claim 3, in line 5, replace “a leak” with “the leak” since the term is previously recited in claim 1. 
Regarding claim 5, in lines 4 and 5, replace “a leak” with “the leak” since the term is previously recited in claim 1. 
Regarding claim 6, the claim recites in line 3, “the first power supply circuit is applying the detection voltage”.  It appears form claim 1, that the second power supply circuit generates the detection voltage and the claim states that the power supply circuit applies the first voltage between the first and second electrode by the first power supply circuit.  Therefore, it appears that the limitation in line 3 of claim 6 should be changed to “the power supply circuit is applying the first voltage”. 
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 17 and 18, the closest prior art appears to be as follows:
		a. Hoagland et al., US 20070209937 discloses a gas detector having 1st and 2nd electrode and a metal oxide layer, wherein the resistance value of the metal oxide layer is decreased by the contact of the gas.
		b. Nagase et al., JP H07209234 discloses a semsiconductive gas sensor havinga  first and second electrode and a gas sensitive layer composed of metal oxide semiconductor  in between. 
Regarding claim 1, prior art does not disclose or suggest: “a resistance value of the metal-oxide layer decreases when the gas contacts the second electrode, the gas containing hydrogen atoms, the power supply circuit includes a first power supply circuit that generates the first voltage, and a second power supply circuit that generates a detection voltage for measuring the resistance value of the metal-oxide layer, and applies the first voltage between the first electrode and the second electrode by the first power supply circuit to perform a reset of resetting the metal-oxide layer to the high-resistance state, when a current flowing through the metal-oxide layer has a predetermined value or greater, and the determiner determines that a leak of the gas is present, depending on a state in which the reset is performed after the reset has been performed for a first time” in combination with all the limitations of claim 1.
Regarding claim 17, prior art does not disclose or suggest: “the gas detection method comprising: detecting gas containing hydrogen atoms by detecting a decrease in a resistance value of the metal-oxide layer; after the detecting of the gas, applying a predetermined voltage between the first electrode and the second electrode to perform, for a first time, a reset of increasing the resistance value of the metal-oxide layer; and determining that a leak of the gas is present, when the reset is performed again within a predetermined period after the reset has been performed for the first time” in combination with all the limitations of claim 17.
Regarding claim 18, prior art does not disclose or suggest: “, the gas detection method comprising: detecting gas containing hydrogen atoms by detecting a decrease in a resistance value of the metal-oxide layer; after the detecting of the gas, applying a predetermined voltage between the first electrode and the second electrode to perform, for a first time, a reset of increasing the resistance value of the metal-oxide layer; and determining that a leak of the gas is present, when the reset is performed again a predetermined number of times within a predetermined period after the reset has been performed for the first time” in combination with all the limitations of claim 18. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., CN 201629027 discloses a gas leakage detector having a resistance measurement and a reset circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868